Citation Nr: 1800629	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection diabetes mellitus, type 2, claimed as a result of herbicide exposure during service.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran's attorney, on his behalf, withdrew his prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  


FINDING OF FACT

The Veteran was exposed to herbicides during service in Thailand and he has been diagnosed with diabetes mellitus, type 2 (diabetes).  


CONCLUSION OF LAW

The criteria to establish service connection for diabetes are met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he was exposed to Agent Orange during service in Thailand during the Vietnam War.  In a December 2013 statement, the Veteran wrote that he was stationed at Udorn Thailand with the 7th RRFS.  He was assigned to the Supply Warehouse, where he was given the task of organizing two warehouses and a yard full of equipment and supplies.  From there he took numerous trips to the nearby Air Force Base.  

In a May 2017 statement, the Veteran's attorney summarized that the Veteran was stationed at the Udorn Royal Thai Air Force Base (RTAFB), and his duties included unloading equipment barrels at disposal locations at the surrounding borders near the base perimeter.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Exposure to herbicides may be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  See VBA Manual M21-1, IV.ii.1.H.5.

The list of diseases associated with exposure to certain herbicide agents includes diabetes.  38 C.F.R. § 3.309(e).  See also 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).

B.  Discussion

First, the Veteran is currently diagnosed with diabetes.  This is established by a March 2013 letter from his private doctor.  

Second, the evidence makes it at least equally likely that he was exposed to herbicides during service.  The Veteran served in Thailand from July 1969 to June 1970.  His specialty during service was Unit and Organization Supply Specialist and Armorer.  His personnel records, including a Certificate of Achievement, show that he served at 7th Radio Research Station, Ramasun Station, Udorn, Thailand.  

Contrary to the attorney's May 2017 brief, the Veteran did not serve at Udorn RTAFB.  Nonetheless, his statements indicate service at the perimeter of Ramasun Station, an Army Base in Thailand.  The Board finds that these assertions are consistent with his specialty during service.  

Having served at a U.S. Army Base in Thailand with duty placing him at or near the base perimeter, exposure to herbicides is acknowledged on a direct or facts-found basis.  See VBA Manual M21-1, IV.ii.1.H.5.b., Verifying Exposure to Herbicides in Thailand During the Vietnam Era, steps 2-6.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Finally, diabetes is a disorder on the list of diseases presumptively due to herbicide exposure.  For the limited purpose of resolving this appeal, the Board assumes that the disease has manifested to at least a degree of 10 percent as that level has the base requirement of being managed by a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Accordingly, a nexus to service is established.  See 38 C.F.R. § 3.307(a)(ii).  

In light of the foregoing, all elements of the claim are substantiated and service connection for diabetes is warranted.  


ORDER

Service connection for diabetes mellitus, type 2, is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


